TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 10, 2022



                                      NO. 03-22-00043-CV


                                 Richard C. Carter, Appellant

                                                 v.

                Raymond Leroy Eiser and Tamara Bauman Eiser, Appellees




     APPEAL FROM THE 423RD DISTRICT COURT OF BASTROP COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
 DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on January 26, 2022. Appellant has

filed an unopposed motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.